BLODGETT, P. J.
Bill of inter-pleader to determine whether the title to a savings bank deposit in "bank of complainant lay in one Minnie A. Meade, claiming same as a gift “causa mortis,” or in the administrator of *26Robert E. Cox, ■deceased,' in whose name the book, stood. Robert E. Cox died at the home of said Minnie A. Meade where for a long time he had resided, she being the proprietor of a rooming house.
For complainant: Edwards & Angelí.
For respondents: Clason, Brereton & Kingsley; Baker & Spicer.
Our Courts have held in several cases (see Citizens Savings Bank vs. Mitchell, 18 R., I. 739; Schuyler vs. Stephens, 28 R. I. 506 and cases there cited), that gifts of this nature require close scrutiny.
The record shows that Minnie A. Meade was no relative of deceased and had no claim upon him other than by reason of her alleged care of him during his last illness; also that the book was in the possession of deceased and kept in a trunk belonging to deceased and that at the time of the alleged gift deceased was on his deathbed and unable to get the bank book himself.
Claimant Minnie A. Meade testified that deceased directed her to get the book, and where to find it, and to bring it to him, and that then he gave same to her and told her that it and its contents were hers. This testimony was corroborated by a witness who chanced to stand in the doorway of the room at the exact time of the alleged gift.
It does not appear to the Court that such testimony meets the requirements necessary to establish such a gift. Deceased was an employee of the Gib-sons, in the candy and restaurant business, for many years, and Mr. C. Fred Gibson testified to his ability in managing the down town branch at Turks Head. Deceased also had relatives in Vermont who appeared and testified as to a recent visit on his part and that for many years it had been his custom to visit there, and that he had always contributed to the support of his father there, and always appeared fond of them.
The claimant, Minnie A. Meade, was a clairvoyant by profession and there was no apparent reason why this book should have been turned over to her at this time except the fact that deceased was very ill at this time and she had taken care of him. The coincidence, too, of a witness to the gift passing the room by chance and standing in the doorway to listen is not of extreme probative force.
In the opinion of the Court the deposit, now in the registry of the Court, belongs to the administrator of the estate of Robert E. Cox and a decree may be entered to that effect.